Citation Nr: 0946611	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  06-02 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for left total knee 
arthroplasty, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for a right foot 
stress fracture, currently evaluated as 30 percent disabling.

3.  Entitlement to service connection for a right knee 
disability, including as secondary to service-connected left 
total knee arthroplasty and right foot stress fracture. 

4.  Entitlement to a total rating based on individual 
employability due to service-connected disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from May 1980 to 
January 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of March 2005 and April 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts. 

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in October 2009.  A transcript of the 
hearing is of record.

At the Veteran's hearing, the Veteran indicated an inferred 
claim of service connection for posttraumatic stress disorder 
(PTSD).  The Board notes that the Veteran was denied service 
connection for PTSD in a rating decision dated in February 
2007; the Veteran's notice of disagreement (NOD) was not 
timely received.  The Board therefore refers the Veteran's 
NOD as a petition to reopen to the RO for adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Veteran was last afforded a VA examination for her left 
total knee arthroplasty in May 2008 and for her right foot 
stress fracture in August 2007.  At her hearing, the Veteran 
testified that both of her disabilities have increased in 
severity since the last examinations.  Considering that the 
Veteran has argued that her left total knee arthroplasty and 
for her right foot stress fracture have worsened, and the 
fact that the Veteran has not been afforded comprehensive VA 
compensation and pension examinations to assess the severity 
of her disabilities since May 2008 and August 2007, 
respectively, the Board finds that it is necessary to secure 
additional examinations to ascertain the Veteran's levels of 
disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991) (where the record does not adequately reveal the 
current state of the claimant's disability, a VA examination 
must be conducted).

Additionally, the Veteran has indicated that she is in 
receipt of disability from the Social Security Administration 
(SSA) and that she receives disability retirement from the 
United States Postal Service (USPS).  No records from SSA or 
USPS have been obtained.  The Board notes that VA has a 
statutory duty to obtain SSA records.  See 38 U.S.C.A. § 
5103A(b)(3); 38 C.F.R. § 3.159(c)(2) (2009).  The United 
States Court of Appeals for Veterans Claims (Court) has also 
held that VA has a duty to acquire both the SSA decision and 
the supporting medical records pertinent to a claim.  See 
Dixon v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).  As such records may 
contain pertinent medical evidence related to the increased 
rating and service connection claims, these records should be 
obtained on remand.  See also Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  Additionally, because any records held by 
USPS could have a direct bearing on the issues on appeal, 
those records should be obtained as well.

Regarding the Veteran's claim of service connection for her 
right knee, the evidence shows that she has been diagnosed 
with osteoarthritis.  Additionally, her service treatment 
records (STRs) show that she had a contusion to her right 
knee in September 1980 and had pain in October 1980.  Since 
the Veteran is to be afforded a VA examination for her left 
knee, the Board finds that an opinion as to whether her right 
knee disability is either directly related to her complaints 
in service, or whether it is caused or made worse by her 
service-connected left knee and right foot disabilities is 
warranted.  Additionally, in a November 2008 rating decision, 
the Veteran was afforded service connection for a lumbar 
spine impairment as secondary to her right foot fracture, and 
for a bilateral hip condition as secondary to her left total 
knee arthroplasty.  Therefore, the examiner should also 
address whether the Veteran's right knee osteoarthritis is 
caused or made worse by either her service-connected lumbar 
spine or bilateral hip disabilities.

Moreover, as the issue of entitlement to TDIU is inextricably 
intertwined with the claims for increased ratings and service 
connection, this matter is being deferred pending further 
development and readjudication of those claims.  
Additionally, in connection with the above examination, the 
examiner should determine the impact of the Veteran's 
service-connected disabilities on her employability.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the SSA and request any 
disability determination and associated 
records related to the Veteran.  Any 
negative response should be documented 
in the claims folder and communicated 
to the appellant.  With authorization 
from the Veteran, the agency of 
original jurisdiction (AOJ) should take 
the steps necessary to obtain records 
pertaining to the Veteran's USPS 
disability retirement, including, but 
not limited to, medical records, 
examination reports, the decision 
granting the Veteran disability 
retirement, and any personnel records 
showing the Veteran's medical absences 
from work at USPS.

2.  The AOJ should thereafter schedule 
the Veteran for a VA examination by a 
medical professional with appropriate 
expertise to determine the current level 
of disability attributable to the 
Veteran's left knee and right foot 
disabilities, to determine whether the 
Veteran's right knee disability is 
related to her military service, and to 
determine the impact of her service-
connected disabilities on her 
employability.

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted 
and those reports should be incorporated 
into the examination and associated with 
the claims file.  

a)  For the Veteran's left knee, the 
examiner should specifically undertake 
range of motion studies of the left knee 
and comment on the degree of disability 
due to functional losses such as pain, 
weakness, etc.  The examiner should 
identify whether the Veteran has chronic 
residuals consisting of severe painful 
motion or weakness in the affected 
extremity.  

b)  For the Veteran's right foot, the 
examiner should opine as to whether the 
Veteran has actual loss of use of the 
foot.

c)  The examiner should determine whether 
the Veteran's right knee disability is 
related her military service, including 
whether it is related to a contusion in 
1980, or whether it is caused or made 
worse by her service-connected left knee, 
right foot, lumbar spine, or bilateral 
hip disabilities.  The examiner is 
requested to, among other things, obtain 
a detailed history of the Veteran's 
symptoms as observed by her and others 
since service, review the record, and 
offer an opinion as to whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
approximately 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that any diagnosed right knee 
disability is related to her military 
service, including whether it is caused 
or made worse by her service-connected 
left knee, right foot, lumbar spine, or 
bilateral hip disabilities.  The examiner 
should review the claims file, including 
a copy of this remand.  

d)  The examiner should opine as to the 
impact that her service-connected 
disabilities have on her employability.

The AOJ should ensure that the 
examination report complies with this 
remand and answers the questions 
presented in the AOJ's examination 
request.  If any report is insufficient, 
it should be returned to the examiner for 
necessary corrective action, as 
appropriate.

The Veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, 
could adversely affect her claims, to 
include denial.  See 38 C.F.R. § 3.655 
(2009).  

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the Veteran and her 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required by the Veteran until she is notified by 
the AOJ.  The Veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


